
	
		I
		111th CONGRESS
		2d Session
		H. R. 6370
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Nye introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to prevent fraud in
		  transactions involving certain small business concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Procurement Integrity
			 Act of 2010.
		2.In
			 generalSection 16 of the
			 Small Business Act (15 U.S.C. 645) is amended as follows:
			(1)Small business
			 procurement fraudIn
			 subsection (d)(1)—
				(A)by inserting after a small
			 business concern owned and controlled by socially and economically
			 disadvantaged individuals, the following: a small
			 business concern owned and controlled by service-disabled
			 veterans,; and
				(B)by striking subparagraphs (A) through (D)
			 and inserting the following:
					
						(A)prime contract, subcontract, grant, or
				cooperative agreement to be awarded pursuant to section 8(a), 8(m), 9, 15, 31,
				or 36;
						(B)subcontract that is to be included as part
				or all of a goal contained in a subcontracting plan required pursuant to
				section 8(d); or
						(C)prime contract or subcontract to be awarded
				as a result, or in furtherance, of any other provision of Federal law that
				specifically references section 8(d) for a definition of program
				eligibility;
						shall be
				subject to the penalties and remedies described in paragraph
				(2)..
				(2)False Claims Act
			 applicationIn subsection
			 (d)(2)—
				(A)in subparagraph
			 (C), by striking the and at the end;
				(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(E)be subject to penalties and remedies
				imposed pursuant to sections 3729 through 3733 of title 31, United States Code.
						.
				(3)Misrepresentation
			 of statusIn subsection (e)—
				(A)by inserting after small
			 business concern owned and controlled by socially and economically
			 disadvantaged individuals, the following: a small
			 business concern owned and controlled by service-disabled
			 veterans,;
				(B)by inserting
			 grant, cooperative agreement, before prime
			 contract; and
				(C)by inserting a
			 comma after prime contract.
				(4)Use of
			 ineligible businesses; determination of lossesBy adding at the
			 end the following:
				
					(g)Use of
				ineligible businesses
						(1)In
				generalWhoever knowingly
				uses the services of another business to perform a greater percentage of work
				under a contract than is permitted by such regulations issued by the
				Administration, or attempts or conspires to do so, shall be subject to the
				penalties and remedies described in subsection (d)(2).
						(2)Certification
				deemedBy submitting a request for payment on a contract that is
				awarded pursuant to section 8(a), 8(m), 15, 31, or 36, a contractor shall be
				deemed to certify that it has complied with regulations issued by the
				Administration governing the percentage of work that the contractor must
				perform on such contract unless the contractor affirmatively states in writing
				that it did not comply with the percentage of work requirement.
						(h)Determination of
				lossesFor purposes of
				subsection (d)(2)(E), the loss to the Government and the damages sustained by
				the Government, shall be deemed to be the amount of money that the Government
				has paid to the party that received the prime contract, subcontract, grant, or
				cooperative agreement enumerated in subsection (d), or the portion of the
				Government’s payments under such a prime contract that were directed towards
				such a subcontract. No credit for the fair market value of the property or
				services provided to the Government shall be applied against such loss or
				damages.
					.
			3.Certification of
			 statusSection 3(q)(1) of the
			 Small Business Act (15 U.S.C. 632(q)(1)) is amended by inserting before the
			 period at the end the following: and who possesses a disability rating
			 letter issued by the Department of Veteran Affairs, establishing a service
			 connected rating between 0 and 100 percent, a disability determination from the
			 Department of Defense, or such other documentation as the Administrator shall
			 by rule require to establish proof of such disability.
		
